COURT OF APPEALS OF VIRGINIA

Present: Judge Benton, Senior Judges Cole and Hodges
Argued at Richmond, Virginia

THOMAS LEWIS HARLOW, JR.

v.   Record No. 2073-93-2             MEMORANDUM OPINION * BY
                                     JUDGE WILLIAM H. HODGES
CITY OF RICHMOND                           MAY 9, 1995

          FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                      Thomas N. Nance, Judge

           Gary R. Hershner (Morrissey, Hershner &
           Jacobs, on brief), for appellant.
           (Michele Anne Gillette, Assistant City
           Attorney, on brief), for appellee.

           Appellee submitting on brief.

     The appellant, Thomas Lewis Harlow, Jr., contends that the

trial court erred in refusing to strike the evidence on charges

that he violated Richmond city ordinances in (1) failing to

obtain a Certificate of Zoning Compliance for property at 4302

Patterson Avenue on February 11, 1993, (2) failing to obtain a

Certificate of Zoning Compliance for property at 3533 Grove

Avenue on October 1, 1992, and (3) for engaging in construction

work without a valid Building Permit at the Patterson Avenue

property on February 11, 1993.   He argues that the City failed to

prove that he was the owner of the two parcels of property and

that it failed to prove a building permit issued in 1985 was not

valid.   We agree with appellant and reverse.

     "In reviewing the sufficiency of the evidence . . . the

evidence [must] be viewed in the light most favorable to the

     *
      Pursuant to Code § 17-116.010, this opinion is not
designated for publication.
Commonwealth . . . granting to it all reasonable inferences, and

the judgment of the trial court must be affirmed unless it

appears plainly wrong, or without evidence to support it."

Beavers v. Commonwealth, 245 Va. 268, 281-82, 427 S.E.2d 411, 421

(1993).

        The evidence revealed that on February 5, 1994, Todd Stoudt,

a Building Inspector for the City of Richmond, saw the appellant

exiting premises known as 4302 Patterson Avenue.    Harlow was

dressed in work clothes covered with dust and wearing a dust

mask.    Stoudt could see the interior of the premises and observed

that the building was gutted with no plaster or sheetrock on the

walls.    After some discussion, Stoudt advised Harlow that the

building permit displayed in the window on the property was

invalid and requested that he obtain a new one.    At the same time

Stoudt issued a Stop Work Order.
        Later Stoudt researched the records of the Bureau of Permits

and Inspections to ascertain the status of Harlow's permit.      He

found that a permit had been issued in 1987.    Stoudt testified

that building permits are only valid for a period of six months

unless construction is commenced or an extension is granted.      The

records further disclosed that no extensions were requested or

granted for the permit.    His testimony was that the holder of a

permit is required to request inspections at certain stages of

the construction and that none had been requested by Harlow.

        The evidence further disclosed that by deed of R. Kenneth



                                  -2-
Luck dated December 27, 1984, the appellant and his wife were

vested with title to the Patterson Avenue property.   On four

occasions the appellant was notified of the necessity to obtain a

Certificate of Zoning Compliance but made no response.   In either

1985 or 1987 he did obtain the building permit in question.

     The Grove Avenue property was deeded to the appellant on

September 11, 1973, and he was notified on three occasions of the

necessity to obtain a certificate.    He made no apparent effort to

obtain the certificate but at an undisclosed time, Harlow applied

or offered to apply for a variance.
     In its prosecution of the appellant on the two charges of

failing to obtain the Certificate of Zoning Compliance, the City

was required to prove that the appellant was the owner of the

property in question.   On these charges, the appellant's sole

defense is the sufficiency of the City's evidence to prove this

element.   Appellant argues that proof of the recordation of a

deed, in one instance almost nineteen years before the date of

the alleged offense and in the other more than eight years prior

to the alleged offense, does not sufficiently establish ownership

to meet the City's burden.

     The City counters that the recordation of the deeds coupled

with the evidence that the appellant applied or offered to apply

for a variance on one parcel and the fact that he obtained a

building permit and was seen exiting the building wearing a dust

mask and dusty clothes on the other is sufficient to prove beyond




                                -3-
a reasonable doubt that appellant was the owner of the property.

     We disagree.   Except for the observation of the appellant

exiting the building, the other evidence was either indefinitive

or too remote in time to prove ownership.   Because ownership was

an essential element of the violations, we reverse the two

convictions for failure to obtain the Certificates of Zoning

Compliance.

     Next, the appellant contends that the trial court erred in

refusing to strike the City's evidence on the charge of engaging

in construction work without a valid permit.   He argues that the

City introduced no evidence to show that the work did not

commence within six months of the issuance of the permit and that

there was no evidence to show that the project was discontinued

or abandoned.   The evidence discloses that the appellant did in

fact obtain a permit and that work was commenced.   We agree with

the appellant that there is no evidence to show cessation of

activities.
     Patrick Murphy, the Chief Electrical Code Administrator for

the City of Richmond, was called as an expert on the Uniform

Statewide Building Code by the City.   On cross-examination he

testified as follows concerning the code section on which the

City relied:
     Q.   Could you show me one of the code sections
          upon which you are relying?

     A.   The underlined one, sir.

     Q.   Could you read 109.9 that you have
          highlighted?



                                -4-
     A.      Any permit issued shall become invalid if the
             authorized work is not commenced within six
             months after issuance of the permit, or if
             the authorized work is suspended or abandoned
             for a period of six months after the time of
             commencing the work. Upon written request
             the building official may grant one or more
             extensions of time not to exceed six months
             per extension.

     Q.      Does it say anywhere in that what you just
             read that the owner is to call for
             inspections?

     A.      Not in this section; no.

     The evidence discloses a permit was issued and work was

commenced.    There is no evidence to show cessation or that the

construction reached a stage that required an inspection.

Accordingly, we hold that the City has failed to sustain its

burden to show the invalidity of the building permit.

     For the reasons stated, the convictions are

                                 Reversed and dismissed.




                                  -5-